
	
		I
		111th CONGRESS
		1st Session
		H. R. 3549
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2009
			Mr. Nadler of New
			 York (for himself, Ms.
			 Clarke, Mr. Higgins,
			 Mr. McMahon,
			 Mr. Crowley,
			 Mr. Engel,
			 Mrs. Maloney,
			 Mr. Bishop of New York,
			 Mr. Maffei,
			 Mrs. McCarthy of New York,
			 Mr. Hall of New York,
			 Mr. Meeks of New York,
			 Mr. Hinchey,
			 Mr. Rangel,
			 Mr. Serrano,
			 Ms. Slaughter,
			 Mr. Towns,
			 Mrs. Lowey,
			 Ms. Velázquez,
			 Mr. King of New York,
			 Mr. Lee of New York,
			 Mr. Tonko,
			 Mr. Ackerman,
			 Mr. Israel,
			 Mr. Massa,
			 Mr. Perriello,
			 Mr. Altmire,
			 Mr. Thompson of Pennsylvania,
			 Mr. Pierluisi,
			 Ms. Bordallo,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Richardson,
			 Ms. Schwartz,
			 Mr. Doyle,
			 Mr. Moran of Virginia,
			 Ms. Ros-Lehtinen,
			 Mr. Sestak,
			 Ms. Pingree of Maine,
			 Mr. Himes,
			 Mr. Connolly of Virginia,
			 Mr. Meek of Florida,
			 Ms. Loretta Sanchez of California,
			 Ms. DeLauro,
			 Mr. Shuster,
			 Mr. Castle,
			 Ms. Matsui,
			 Mr. Arcuri,
			 Mr. Weiner,
			 Mr. McHugh, and
			 Mr. Murphy of New York) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the 10th anniversary of the September 11, 2001, terrorist
		  attacks on the United States and the establishment of the National September 11
		  Memorial & Museum at the World Trade Center.
	
	
		1.Short titleThis Act may be cited as the
			 National September 11 Memorial & Museum Commemorative
			 Coin Act of 2009.
		2.Coin
			 specifications
			(a)$1 silver
			 coinsThe Secretary of the
			 Treasury (hereinafter in this Act referred to as the Secretary)
			 shall mint and issue not more than 2,000,000 $1 coins in commemoration of the
			 10th anniversary of the September 11, 2001, terrorist attacks on the United
			 States and the establishment of the National September 11 Memorial & Museum
			 at the World Trade Center, each of which shall—
				(1)weigh 26.73
			 grams;
				(2)have a diameter of
			 1.500 inches; and
				(3)contain 90 percent
			 silver and 10 percent copper.
				(b)Legal
			 tenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			3.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the courage, sacrifice, and strength of those individuals who
			 perished in the terrorist attacks of September 11, 2001, the bravery of those
			 who risked their lives to save others that day, and the endurance, resilience,
			 and hope of those who survived.
				(2)Designation and
			 inscriptionsOn each coin minted under this Act, there shall
			 be—
					(A)a designation of the
			 value of the coin;
					(B)an inscription of
			 the year 2011;
					(C)inscriptions of the words
			 Liberty, In God We Trust, United States of
			 America, and E Pluribus Unum; and
					(D)an inscription of the words Always
			 Remember.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary, after consultation with the National September 11 Memorial &
			 Museum at the World Trade Center and the Commission of Fine Arts; and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				4.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 facility
				(1)In
			 generalOnly 2 facilities of
			 the United States Mint may be used to strike coins minted under this
			 Act.
				(2)Use of the
			 United States Mints at West Point, New York, and Philadelphia,
			 PennsylvaniaIt is the sense
			 of Congress that, to the extent possible, approximately one-half of the coins
			 to be minted under this Act should be struck at the United States Mint at West
			 Point, New York, and approximately one-half struck at the United States Mint at
			 Philadelphia, Pennsylvania.
				(3)Period of
			 issuanceThe Secretary may
			 issue coins under this Act only during the calendar year beginning on January
			 1, 2011.
				5.Sale of
			 coins
			(a)Sale
			 priceThe coins issued under
			 this Act shall be sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge provided in section 6 with
			 respect to such coins; and
				(3)the cost of designing and issuing the coins
			 (including labor, materials, dies, use of machinery, overhead expenses,
			 marketing, and shipping).
				(b)Bulk
			 salesThe Secretary shall
			 make bulk sales of the coins issued under this Act at a reasonable
			 discount.
			(c)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall
			 accept prepaid orders for the coins minted under this Act before the issuance
			 of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				6.Surcharges
			(a)In
			 generalAll sales of coins
			 issued under this Act shall include a surcharge of $10 per coin.
			(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be paid to the National September 11 Memorial
			 & Museum at the World Trade Center to support the operations and
			 maintenance of the National September 11 Memorial & Museum at the World
			 Trade Center following its completion.
			(c)AuditsThe Comptroller General of the United
			 States shall have the right to examine such books, records, documents, and
			 other data of the National September 11 Memorial & Museum at the World
			 Trade Center as may be related to the expenditures of amounts paid under
			 subsection (b).
			
